Citation Nr: 1614086	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease.

2.  Entitlement to service connection for a kidney disorder, other than end stage renal disease, to include as secondary to hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a kidney disorder.

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971 with subsequent service in the Air Force Reserve and New Jersey Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied service connection for hypertension, a kidney disorder, depression, and gout.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  The matter was then remanded by the Board in September 2011 for additional development.  Significantly, the Board remanded the issue of service connection for gout for the purpose of providing the Veteran a statement of the case (SOC) for that issue.  That SOC was promulgated in September 2013, but the Veteran has not, in response, filed a VA Form 9 or equivalent substantive appeal, and therefore that claim has not returned to the Board.

In addition, the Board also referred a claim of service connection for end stage renal disease to the Agency of Original Jurisdiction (AOJ), as the Veteran had raised this issue at his hearing and requested that it be treated as separate from the claim for service connection for a kidney disorder currently on appeal.  That claim was denied by the RO in a May 2013 rating decision, and the Veteran has not, in response, filed a notice of disagreement (NOD) or otherwise initiated an appeal of that decision.  Therefore, end stage renal disease will not be considered in the context of the Veteran's current kidney disorder claim on appeal.

In an August 2015 rating decision, the RO in Philadelphia, Pennsylvania, denied service connection for diabetes mellitus, type II.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension is proximately due to service-connected ischemic heart disease.

2.  Hypertensive nephrosclerosis is proximately due to hypertension.

3.  Depression is proximately due to hypertensive nephrosclerosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for hypertensive nephrosclerosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Initially, the Board notes that the Veteran is currently service-connected for ischemic heart disease.  He has asserted that his claimed hypertension is secondary to ischemic heart disease.  See February 2011 VA Form 21-4138.  In support of this assertion, the Veteran submitted an April 2014 letter from his private physician, Dr. R.A.C., who stated that the Veteran had hypertensive cardiovascular disease that was related to his previously diagnosed ischemic heart disease.

The Board notes that no further explanation or rationale was provided for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of that evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  However, the record does not contain any competent medical evidence to refute this conclusion or to otherwise indicate that hypertension is not associated with ischemic heart disease.  Therefore, resolving any doubts in the Veteran's favor, the Board finds that service connection for hypertension as secondary to ischemic heart disease is appropriate.

The Veteran has also claimed service connection for a kidney disorder secondary to his hypertension, which is now service-connected.  He has been diagnosed with hypertensive nephrosclerosis, a condition of the kidneys which, by its very nature, is associated with hypertension.  See Dorland's Illustrated Medical Dictionary 1262 (31st ed. 2007) (defining hypertensive nephrosclerosis as the most common kind of arteriolar nephrosclerosis, due to hypertension of the renal arterioles).  A January 2012 VA opinion also associated this condition with the Veteran's hypertension.  Therefore, service connection for hypertensive nephrosclerosis as secondary to hypertension is also appropriate.

Finally, the Veteran has asserted that he has an acquired psychiatric disorder which is secondary to his kidney condition, which is now service-connected as hypertensive nephrosclerosis.  During a November 2011 VA examination, the Veteran reported undergoing hemodialysis treatment three times per week, which is supported by his treatment records.  He reported that he was tired and could not function after these sessions, and commented that all his activities centered around his treatments.  The examiner diagnosed the Veteran with depression, and further stated that it is an accepted medical sequelae that persons undergoing hemodialysis (such as the Veteran) suffer from depression.  Again, the record does not contain any competent medical evidence to refute this examiner's conclusion or to otherwise indicate that depression is not associated with the Veteran's kidney disorder.  Therefore, service connection for depression as secondary to hypertensive nephrosclerosis is appropriate.


ORDER

Service connection for hypertension is granted.

Service connection for hypertensive nephrosclerosis is granted.

Service connection for depression is granted.


REMAND

In an August 2015 rating decision, the Veteran was denied service connection for diabetes mellitus, type II.  He filed a timely NOD with respect to that denial in September 2015.  He has not been provided a SOC in response to his disagreement, and remand is required for promulgation of an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC to the Veteran and his representative on the issue of entitlement to service connection for diabetes mellitus, type II.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


